DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1 September 2022 has been entered.  Claims 45-46, 49-51, 53, 55-59, and 61-70 remain pending in the application.  Claims 47-48, 52, 54, and 60 have been canceled, and new claims 71-75 have been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 1 June 2022.
Election/Restrictions
New claim 71 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is drawn to a method of operating a vibrating aperture plate of an aerosol generator that is distinct from the apparatus of claim 45 because it practiced with an apparatus that does not have an actuator and a plurality of apertures extending between two surfaces.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 71 and 72-75, which each depend from claim 71, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 45-46, 49-51, 55-59,61-65, and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Pumphrey et al. (US 2015/0231340) in view of Litherland et al. (US 2002/0129813).
Regarding claim 45, Pumphrey discloses an aerosol delivery system comprising: 
an aerosol generator (100) comprising a vibrating aperture plate (par. 29 - “nebulizer element 110 may include an aperture plate”) and an actuator (110), wherein the aperture plate has a plurality of apertures extending between a first surface which is adapted to receive a liquid to be aerosolized and a second surface at which an aerosol is generated (par. 29), and a controller (210) for controlling operation of the aerosol generator (par. 32), 
wherein the controller is configured to perform in real time a method (fig. 6) comprising the steps of monitoring at least one electrical characteristic of the aerosol generator as it is driven at a first power for vibration of the aperture plate (fig. 6 - step 630); detecting a change in the electrical characteristic in response to a transition from a wet state to a dry state of the aperture plate as it is driven at the first power (fig. 6 - step 640/645/650); and automatically modifying, during said transition, operation of the aerosol generator in response to said detected change, said modification including reducing power applied to the aerosol generator (fig. 6 - step 655);
and wherein the controller is configured to continue to monitor said change during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry. This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element…”).
Pumphrey further discloses that the controller is configured to drive the aerosol generator at different powers (par. 32 - control module is capable of varying the supplied voltage), but does not explicitly disclose wherein the controller is configured to activate the power at a lower level than the first power in response to detection of residual liquid on the aperture plate first surface during the transition.
Litherland teaches an aerosol delivery system (10) comprising a vibrating aperture plate (20) and an actuator (22) and a controller (28) for controlling operation of the aerosol generator (par. 31), wherein the controller is configured to monitor electrical characteristics of the aerosol generator to determine when the liquid has been consumed at the aperture plate is dry (par. 48), and further that the controller is configured to activate the power at a lower level in response to detection that the aerosol generator is transitioning from a loaded to an unloaded state (par. 49, 50).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol delivery system of Pumphrey to configure the controller to activate the power of the aerosol generator at a lower level than the first power in response to detection of residual liquid on the aperture plate first surface during the transition since Litherland teaches that this prevents a portion of the drug to be delivered is ejected back into the device rather than out of the device (par. 49).      
Regarding claim 46, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to shut off power applied to the aerosol generator when the transition is about to complete (par. 68; fig. 6 - step 655).  
Regarding claim 49, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to perform at least one of: 
indicating confirmation that the remaining liquid has been aerosolized (fig. 6 - step 655, powering the aerosol generator off is an indication that the remaining liquid has been aerosolized), 
shutting off power to the aerosol generator immediately after power-up if the aperture plate is in a dry state (par. 61 - the aerosol generator is checked every 1.6 s if it is dry), 
monitoring the electrical characteristic at an operating frequency and at one or more additional frequency adjacent to the operating frequency (par. 62; fig. 6), and
driving the aperture plate at said frequencies in cycles, wherein at least one additional frequency is within 5kHz of the operating frequency (par. 61; fig. 6).
Regarding claim 50, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor the electrical characteristic at an operating frequency and at one or more additional frequencies adjacent to the operating frequency (par. 64; fig. 6 - step 630), and to monitor the electrical characteristic at a first frequency less than 5 kHz below the operating frequency and at a second frequency less than 5 kHz above the operating frequency to determine if a change has occurred (par. 64), and wherein the duration of at least some of the monitoring steps at each frequency is in the range of 1 ms to 4 ms (par. 64 - “once every millisecond”; par. 4, 8, clm 10 - “less than 5 ms”).
Regarding claim 51, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645).
Regarding claim 55, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to continue to monitor said change in electrical characteristic during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface, and wherein said continuation of monitoring confirms said identification of a start of a transition; and wherein the controller is configured to, if said calculated value rises above said threshold, confirm said identification by carrying out a scan by measuring an electrical characteristic at a plurality of measuring points each with a different drive frequency and determining if there is a residual volume according to said scan (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry.  This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element (which may have since dissipated or moved)…”); and wherein said scan includes a number of measuring points in the range of 2 to 20 (par. 59 - “the second frequency range may be 115 kHz to 119 kHz”); and wherein the controller is configured to perform the scan at a reduced applied power to the aerosol generator (par. 32 - control module is capable of varying the supplied voltage).
Regarding claim 56, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to continue to monitor said change in electrical characteristic during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface, and wherein said continuation of monitoring confirms said identification of a start of a transition; and wherein the controller is configured to, if said calculated value rises above said threshold, confirm said identification by carrying out a scan by measuring an electrical characteristic at a plurality of measuring points each with a different drive frequency and determining if there is a residual volume according to said scan (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry.  This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element (which may have since dissipated or moved)…”); and wherein the controller is configured to return to a driving mode after the scan and then automatically perform another scan within a pre-set time period (par. 68 - “If the atomization element is subsequently determined to be wet, method 600 may return to step 620.”).
Regarding claim 57, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to store a high threshold value for the calculated value, and to immediately shut off power to the aerosol generator if the calculated value exceeds said high threshold (par. 68 - “…if the comparison of step 645 indicates the impedance comparison value is greater than the threshold value, method 600 may proceed to step 655. At step 655, the vibratable element may stop being energized…”).
Regarding claims 58-59, 61-63, and 68-70, Pumphrey in view of Litherland discloses a method of operation of an aerosol delivery system as described regarding claims 45-46, 49-51, and 54-57.   
Regarding claim 64, Pumphrey in view of Litherland discloses the method of operation of an aerosol delivery system described regarding claim 58, and wherein the controller monitors signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and identifies a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the calculated value is based on trends in a combination of the signals (par. 65 - Equation 1 calculates the difference between the impedance values at subsequent frequencies).
Regarding claim 65, Pumphrey in view of Litherland discloses the method of operation of an aerosol delivery system described regarding claim 58, and wherein the controller monitors signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and identifies a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the calculated value is based on trends in a combination of the signals (par. 65 - Equation 1 calculates the difference between the impedance values at subsequent frequencies); and wherein the calculated value represents the sum of changes of the electrical characteristic at all of the drive frequencies (par. 66 - equations 2 and 3 sum the changes of the impedance values at each of the drive frequencies).
Regarding claim 67, Pumphrey in view of Litherland discloses the method of operation of an aerosol delivery system described regarding claim 58, and wherein the controller monitors signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and identifies a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the calculated value represents the sum of changes of the electrical characteristic at all of the drive frequencies (par. 66 - equations 2 and 3 sum the changes of the impedance values at each of the drive frequencies) wherein the method comprises continuing to monitor said change in electrical characteristic during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface, and wherein said continuation of monitoring confirms said identification of a start of a transition (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry.  This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element (which may have since dissipated or moved)…”).
Claims 53 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Pumphrey in view of Litherland and further in view of Gordon et al. (US 2012/0291777).
Regarding claims 53 and 66, Pumphrey in view of Litherland discloses the aerosol delivery system described regarding claim 45 and the method of operation of an aerosol delivery system described regarding claim 58, respectively, and further wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645);.  Pumphrey in view of Litherland does not disclose wherein the controller is configured to for each drive frequency, maintain an average value for the electrical characteristic and detect a difference between a current value and said average, and combine said differences for all drive frequencies to provide said calculated value.  
Gordon teaches an aerosol delivery system comprising: an aerosol generator (100) comprising a vibrating aperture plate (par. 19 - “nebulizer element 110 may include an aperture plate”) and an actuator (110), wherein the aperture plate has a plurality of apertures extending between a first surface which is adapted to receive a liquid to be aerosolized and a second surface at which an aerosol is generated (par. 19), and a controller (210) for controlling operation of the aerosol generator (par. 22, 23), wherein the controller is configured to perform in real time a method (fig. 5) comprising the steps of monitoring at least one electrical characteristic of the aerosol generator as it is driven for vibration of the aperture plate (fig. 5 - step 530); detecting a change in the electrical characteristic in response to a transition from a wet state to a dry state of the aperture plate (fig. 5 - step 580/585); and automatically modifying, during said transition, operation of the aerosol generator in response to said detected change, said modification including reducing power applied to the aerosol generator (fig. 5 - step 590).  
Gordon further teaches wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 35; fig. 5 - steps 540[Wingdings font/0xE0]520[Wingdings font/0xE0]530) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 37 - individual measured impedance values are compared to individual store impedance threshold values), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 37 - “If the majority of comparisons indicate a wet nebulizer element, the nebulizer element may be identified as wet. If the majority of comparisons indicate a dry nebulizer element, the nebulizer element may be identified as dry.”); and wherein the controller is configured to for each drive frequency, maintain an average value for the electrical characteristic (par. 37 - “individual stored impedance threshold values for each frequency”) and detect a difference between a current value and said average (par. 37 - “the individual measured impedance values may be compared to individual stored impedance threshold values for each frequency”), and combine said differences for all drive frequencies to provide said calculated value (par. 37 - “If the majority of comparisons indicate a wet nebulizer element, the nebulizer element may be identified as wet. If the majority of comparisons indicate a dry nebulizer element, the nebulizer element may be identified as dry.”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol delivery system of Pumphrey in view of Litherland to configure the controller to for each drive frequency, maintain an average value for the electrical characteristic and detect a difference between a current value and said average, and combine said differences for all drive frequencies to provide said calculated value, as taught by Gordon.  Such a modification was known to be an alternate method for determining if residual liquid remains on the aperture plate (Gordon, par. 37), which could provide an additional indication to verify the first.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752